Name: 91/58/EEC: Commission Decision of 25 January 1991 determining which applications for compensation for the abandonment of milk production provided for in Article 4 (1b) of Council Regulation (EEC) No 857/84 are to be given priority (Only the Spanish, English, French and Italian texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  agricultural activity
 Date Published: 1991-02-08

 Avis juridique important|31991D005891/58/EEC: Commission Decision of 25 January 1991 determining which applications for compensation for the abandonment of milk production provided for in Article 4 (1b) of Council Regulation (EEC) No 857/84 are to be given priority (Only the Spanish, English, French and Italian texts are authentic) Official Journal L 036 , 08/02/1991 P. 0023 - 0024COMMISSION DECISION of 25 January 1991 determining which applications for compensation for the abandonment of milk production provided for in Article 4 (1b) of Council Regulation (EEC) No 857/84 are to be given priority (Only the Spanish, English, French and Italian texts are authentic) (91/58/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (1), as last amended by Regulation (EEC) No 3642/90 (2), and in particular Article 4 (1b) (e) thereof, Having regard to Commission Regulation (EEC) No 1546/88 of 3 June 1988 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 (3), as last amended by Regulation (EEC) No 2333/90 (4), and in particular the first subparagraph of Article 4a (3) thereof, Whereas Article 4 (1b) of Regulation (EEC) No 857/84 provides for the granting of compensation for permanent abandonment of milk production; whereas Community financing of this compensation is restricted to a quantity of 500 000 tonnes; Whereas the second subparagraph of Article 4a (3) of Regulation (EEC) No 1546/88 states that if the total of the reference quantities proposed for repurchase by the Member States exceeds 500 000 tonnes the Commission shall determine for each Member State which applications are to have priority for financing by the Community; whereas this situation has arisen; whereas these priority applications should be determined proportionately to the total number of applications made; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS DECISION: Article 1 Applications for the compensation provided for in Article 4 (1b) of Regulation (EEC) No 857/84 are to be given priority, as indicated in the second subparagraph of Article 4a (3) of Regulation (EEC) No 1546/88, as follows: 1. in the case of Spain, applications in chronological order of registration up to 4 October 1990 at the latest, up to a limit of 87 700 tonnes; 2. In the case of France, applications in chronological order of registration up to 15 October 1990 at the latest, up to a limit of 247 650 tonnes; 3. in the case of Ireland, applications in chronological order of registration up to 25 October 1990 at the latest, up to a limit of 550 tonnes; 4. in the case of Italy, applications in chronological order of registration up to 9 October 1990 at the latest, up to a limit of 164 000 tonnes. Article 2 This Decision is addressed to the Kingdom of Spain, the French Republic, Ireland and the Italian Republic. Done at Brussels, 25 January 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 90, 1. 4. 1984, p. 13. (2) OJ No L 362, 27. 12. 1990, p. 7. (3) OJ No L 139, 4. 6. 1988, p. 12. (4) OJ No L 211, 9. 8. 1990, p. 5.